DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 12/20/2021, which has been entered. Claims 1-6, 8-14, 16-17, 19 and 21-24 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of a sliding element as set forth in claims 1 and 24, and a method of producing a sliding element as set forth in claim 14, and most significantly requires a pigment having a hardness of at least 4 on the Mohs hardness scale; wherein the pigment includes a complex inorganic colour pigment; and
wherein the complex inorganic colour pigment includes cobalt chromite green spinel, as in claim 1; in claim 14, the method including forming a polymer-based overlay layer via applying the mixture to a metallic substrate, and the polymer-based overlay layer includes about 0.5 vol% to 12 vol% of pigment; and in claim 24, the pigment includes a chromium oxide having: a D50 size of about 0.5 um to about 0.7 um; and a hardness of 7 to 8.5 on the Mohs hardness scale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656